Case 5:14-cv-01153-JWH-SP Document 189 Filed 05/18/21 Page 1 of 7 Page ID #:7203




    1 Michael Song (SBN 243675)
      michael.song@ltlattorneys.com
    2
      Heather F. Auyang (SBN 191776)
    3 heather.auyang@ltlattorneys.com
      Dat Nguyen (SBN 280755)
    4
      dat.nguyen@ltlattorneys.com
    5 LTL ATTORNEYS LLP
      300 South Grand Ave., 14th Floor
    6
      Los Angeles, CA 90071
    7 Tel: 213-612-8900
    8 Fax: 213-612-3773
   9 Attorneys for Plaintiff
  10 Wonderland Nurserygoods Co., Ltd.
  11
                            UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13
  14   WONDERLAND NURSERYGOODS,                Case No. 5:14-cv-001153-JWH-SP
       CO., LTD.,
  15                                           DISCOVERY MATTER
             Plaintiff,
  16         v.                                SUPPLEMENTAL
  17                                           MEMORANDUM IN SUPPORT
       BABY TREND, INC. et al.,                OF PLAINTIFF’S MOTION TO
  18                                           COMPEL PRODUCTION OF
             Defendants.                       SAMPLES OF ACCUSED
  19
                                               PRODUCTS
  20
                                               Discovery Cutoff: June 30, 2021
  21                                           Pretrial Conf.: Nov. 19, 2021
  22                                           Trial:            Dec. 13, 2021
  23                                           Hearing Date:     June 1, 2021
  24                                           Hearing Time:     10:00 a.m.
                                               Hearing Place:    Zoom
  25
                                               Hearing Judge:    Hon. Sheri Pym
  26
  27
  28
Case 5:14-cv-01153-JWH-SP Document 189 Filed 05/18/21 Page 2 of 7 Page ID #:7204




    1 I.     Introduction
    2        Pursuant to L.R. 37-2.3, Plaintiff Wonderland Nurserygoods Co., Ltd.
    3 (“Plaintiff” or “Wonderland”) files this Supplemental Memorandum in support of its
    4 Motion to Compel Defendants Baby Trend, Inc., Denny Tsai, and Betty Tsai
    5 (collectively, “Defendants”) to Produce Samples of Accused Products (“Motion to
    6 Compel”) (ECF No. 183).
    7        In their Supplemental Memorandum, Defendants ask the Court to deny
    8 Wonderland’s Motion to Compel because they have now agreed to produce (or make
    9 available for inspection) samples of accused products that it currently has in its
  10 possession. See Defs.’ Supp. Memo (ECF No. 188). But Defendants omit important
  11 facts from their Supplemental Memorandum and fail to address the prejudice caused
  12 by Defendants’ failure to preserve and timely produce the requested samples. Thus,
  13 Defendants’ agreement to provide samples of some of the accused products does not
  14 completely resolve Wonderland’s Motion to Compel. Specifically, the following
  15 three issues remain: (1) the timing of Defendants’ production of samples of accused
  16 products currently in their possession; (2) the effect of Defendants’ failure to preserve
  17 and produce samples of accused products (or other evidence showing their design);
  18 and (3) whether Defendants should be required to pay Wonderland’s attorneys’ fees
  19 after forcing Wonderland to file its Motion to Compel.
  20 II.     Defendants’ Representation that There Are Only Two Types of Accused
  21         Products Was Unreliable and Inaccurate
  22         In response to Wonderland’s discovery request for samples, Defendants stated
  23 that they “will not produce two samples of all Accused Products at least because there
  24 are only two fabric connection mechanisms at issue in this Matter.” See Defs.’ Resp.
  25 to Pl.’s RFP No. 197 (ECF No. 183-1 at 69). When Wonderland was forced to file its
  26 Motion to Compel, Defendants double-down and stated, “Defendants have
  27 consistently represented that there are two types of connection mechanisms for the
  28 various Accused Products and grouped them into two categories—Category 1
                                                 1
Case 5:14-cv-01153-JWH-SP Document 189 Filed 05/18/21 Page 3 of 7 Page ID #:7205




    1 Accused Products (or “old design”) and Category 2 Accused Products (or “new
    2 design”)—to simplify the issues and to streamline discovery.” Joint Stip. re: Mot. to
    3 Compel at 3 (ECF No. 183). Based on this representation, Defendants proposed using
    4 representative models for the two categories of accused products but refused to allow
    5 Wonderland to select the representative models. Id. at 20.
    6        In order to be truly “representative” of a category of products, any model within
    7 that category should be acceptable. Moreover, because there are less than 20 models
    8 in each category, Defendants should have been able to agree to any model as a
    9 potentially representative model.      Indeed, Wonderland repeatedly asked why
  10 Defendants would not agree to allow Wonderland to select the representative models
  11 given their representation that there are only two fabric connection mechanisms at
  12 issue in this case. See Song Dec., Ex. H at 3, 4, 11, 14; Ex. I at 22.
  13         Defendants refused to respond to Wonderland’s inquiries, rejected
  14 Wonderland’s proposed representative models, and instead agreed to produce samples
  15 of accused products that they currently have in their possession. Id., Ex. I at 25.
  16 Defendants’ refusal to agree to Wonderland’s proposed representative models raises
  17 serious concerns over the accuracy of Defendants’ representation that all the accused
  18 products only have two fabric connection mechanisms. Id., Ex. I at 22.
  19 III.    The Court Should Order Defendants to Produce Samples in Their
  20         Possession Without Delay
  21         While Defendants have agreed to produce samples of accused products that
  22 they have in their possession, Defendants continue to delay production of those
  23 samples. In their Supplemental Memorandum, Defendants incorrectly imply that they
  24 are waiting for Wonderland to provide billing information, a shipping address, and a
  25 method of shipment. See Defs.’ Supp. Memo at 2 (ECF No. 188) (“Once Wonderland
  26 pays Baby Trend’s costs (plus shipping) for the products being produced, Baby Trend
  27 will ship those products without further delay.”).
  28         Wonderland is not obligated to pay Defendants’ costs for the samples but
                                                 2
Case 5:14-cv-01153-JWH-SP Document 189 Filed 05/18/21 Page 4 of 7 Page ID #:7206




    1 agreed to do so to expedite receipt of the samples. Defendants, however, omit the fact
    2 that Wonderland has provided billing information and a shipping address and are
    3 waiting for Defendants to provide the cost and shipping options for the samples. Song
    4 Decl., Ex. I at 23-24. Wonderland cannot pay for samples when it does not know the
    5 cost (including shipping). Defendants’ refusal to provide samples until it receives
    6 payment is merely another delay tactic.
    7        Accordingly, the Court should order Defendants to (1) immediately provide
    8 evidence of its costs for the samples and shipment to Wonderland’s counsel’s office,
    9 and (2) produce the samples in their possession prior to receiving payment.
  10 IV.     The Court Should Enter an Adverse Inference for Accused Products for
  11         which Defendants Failed to Preserve Evidence Showing the Design
  12         The asserted claims are directed to a playard where the outwardly facing
  13 surface of the upright tubes are exposed on the outside of the enclosed space. See
  14 U.S. Patent No. 43,919 at claims 1, 8, 15, 20 (ECF No. 183-1 at 141-142). Whether
  15 an accused playard has exposed tubes can be determined by a visual inspection of the
  16 exterior of the playard, but evidence of the internal structure of how the fabric is
  17 connected to the upright tubes is necessary for Wonderland to prove infringement. Id.
  18         Defendants admit that they no longer possess samples of some of the accused
  19 products. See Joint Stip. re: Mot. to Compel at 18-19 (ECF No. 183 at 22-23); Song
  20 Decl., Ex. I at 25-26. Defendants also have not produced design documents depicting
  21 the structure of all the accused products. See Song Decl., Ex. H at 11, 19; see also
  22 Song Decl., Ex. E at 101-118 (ECF No. 183-1 at 106-123). Thus, Defendants have
  23 failed to preserve and produce evidence necessary for Wonderland to prove its case.
  24         Defendants argue that Wonderland has failed to show “(1) that the party having
  25 control over the evidence had an obligation to preserve it at the time it was destroyed;
  26 (2) that the records were destroyed ‘with a culpable state of mind[;]’ and (3) that the
  27 evidence was ‘relevant’ to the party’s claim or defense such that a reasonable trier of
  28 fact could find that it would support that claim or defense.” See Joint Stip. re: Mot.
                                                 3
Case 5:14-cv-01153-JWH-SP Document 189 Filed 05/18/21 Page 5 of 7 Page ID #:7207




    1 to Compel at 22 (ECF No. 183) (citing Zubulake v. UBS Warburg LLC, 220 F.R.D.
    2 212, 219-20 (S.D.N.Y. 2003)). But Defendants’ argument is premised on their
    3 representation that representative models are sufficient because every model in each
    4 category has “the same exact structure and connection mechanism.” Id. at 23 (ECF
    5 No. 183 at 27).      As discussed supra at § II, Defendants’ refusal to agree to
    6 Wonderland’s proposed representative models demonstrates that this representation
    7 is unreliable and inaccurate. Thus, there is no dispute that samples of the accused
    8 products—which are the best and apparently only evidence that shows the internal
    9 structure of the connection mechanism—are relevant and should have been preserved.
  10         With respect to Defendants’ culpable state of mind, “[i]n the Ninth Circuit, a
  11 party may be entitled to an adverse inference instruction based on spoliation even in
  12 the absence of a finding of bad faith.” Apple Inc. v. Samsung Elecs. Co., 888 F. Supp.
  13 2d 976, 998 (N.D. Cal. 2012). “The Court need only find that [Defendants] acted
  14 with ‘conscious disregard’ of its obligations.” Id. Here, Defendants intentionally sold
  15 out its inventory of some of the accused products and failed to preserve evidence
  16 necessary for Wonderland to prove infringement. Thus, the Court should find that
  17 Defendants had the requisite culpable state of mind.
  18         Accordingly, as in Zest IP Holdings, LLC v. Implant Direct Mfg. LLC, No.
  19 10CV541-GPC (WVG), 2014 WL 6851607, at *14 (S.D. Cal. June 16, 2014),
  20 Wonderland requests that the Court enter the following adverse inference: 1
  21             Defendants failed to prevent the destruction of relevant evidence
  22             for Plaintiff’s use in this litigation. The evidence pertains to the
  23             design and structure of Defendants’ products and Plaintiff’s
  24             claim that the accused products infringe Plaintiff’s patent. This
  25             failure resulted from Defendants’ failure to perform their
  26
  27  Wonderland requests a different adverse inference than originally requested
       1

     because Defendants’ representation that there are only two types of fabric
  28 connection mechanisms has been shown to be unreliable and inaccurate.
                                                  4
Case 5:14-cv-01153-JWH-SP Document 189 Filed 05/18/21 Page 6 of 7 Page ID #:7208




    1            discovery obligations.     You may, if you find appropriate,
    2            presume from that destruction, that the evidence destroyed was
    3            relevant to Plaintiff’s case and that the destroyed evidence was
    4            favorable to Plaintiff.
    5 V.     Defendants Should Be Required to Pay Wonderland’s Expenses,
    6        Including Attorneys’ Fees, in Filing this Motion to Compel
    7        Federal Rule of Civil Procedure 37 provides that “[i]f the motion [to compel]
    8 is granted—or if the disclosure or requested discovery is provided after the motion
    9 was filed—the court must, after giving an opportunity to be heard, require the party
  10 … to pay the movant's reasonable expenses incurred in making the motion,
  11 including attorney's fees.” Fed. R. Civ. P. 37(a)(5)(A) (emphasis added).
  12         Defendants agreed to produce samples only after forcing Wonderland to file its
  13 Motion to Compel. Wonderland has acted in good faith, as it (1) first attempted to
  14 obtain design documents, see Song Dec., Ex. E at 101-118 (ECF No. 183-1 at 106-
  15 123); (2) proposed representative models one day after receiving updated sales
  16 information, see id., Ex. H at 9-10; and (3) timely requested samples on March 19,
  17 2021—3 months prior to the close of fact discovery, see id., Ex. B at 54. While
  18 Defendants argued that Wonderland’s request for samples was untimely, made only
  19 at the tail end of discovery of a case that has been pending for seven years, see Joint
  20 Stip. re: Mot. to Compel at 3 (ECF No. 183), Defendants failed to mention that this
  21 case has been stayed over Wonderland’s objection for more than four years. See
  22 Order Staying Case (ECF No. 64); Order Re-Opening Case (ECF No. 101).
  23         Accordingly, Defendants should be ordered to pay Wonderland’s attorneys’
  24 fees in filing its Motion to Compel.
  25 VI.     Conclusion
  26         For all the reasons set forth in Wonderland’s portion of the Joint Stipulation
  27 and this Supplemental Memorandum, Wonderland respectfully requests the Court
  28 grant its Motion to Compel.
                                                5
Case 5:14-cv-01153-JWH-SP Document 189 Filed 05/18/21 Page 7 of 7 Page ID #:7209




    1 Dated: May 18, 2021             LTL ATTORNEYS LLP
    2
                                     By /s/ Michael J. Song
    3                                  Michael J. Song
    4
                                        Michael J. Song (SBN 243675)
    5                                   michael.song@ltlattorneys.com
    6                                   Heather F. Auyang (SBN 191776)
                                        heather.auyang@ltlattorneys.com
    7                                   Dat T. Nguyen (SBN 280755)
    8                                   dat.nguyen@ltlattorneys.com
                                        LTL ATTORNEYS LLP
    9                                   300 South Grand Avenue, 14th Floor
  10                                    Los Angeles, California 90071
                                        Tel: 213-612-8900
  11                                    Fax: 213-612-3773
  12
                                        Roger D. Taylor (admitted pro hac vice)
  13                                    roger.taylor@taylorsfirm.law
  14                                    LAW OFFICE OF ROGER TAYLOR, LLC
                                        531 Roselane Street, NW, Suite 200
  15                                    Marietta, Georgia 30060
  16                                    Tel: 770-331-8733
  17                                    Attorneys for Plaintiff
  18                                    Wonderland Nurserygoods Co., Ltd.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            6
